Citation Nr: 0103752	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-12 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative 
residuals of a myotomy for esotropia of the left eye.  

2.  Entitlement to an effective date, prior to October 14, 
1997, for the grant of service-connection for a left shoulder 
disability with subluxation of acromioclavicular joint and 
distal clavicular degeneration, based on clear and 
unmistakable error (CUE) in a March 1968 rating decision.

3.  Entitlement to an increased evaluation for a left 
shoulder disability with subluxation of acromioclavicular 
joint and distal clavicular degeneration, currently evaluated 
as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1967.

The claims file contains a report of an unappealed rating 
decision in June 1968 wherein entitlement to service 
connection for postoperative residuals of a myotomy for left 
eye esotropia was denied.  

The issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) determinations and rating 
decisions dating from March 1998.

While the RO has developed the claim of entitlement to 
compensation benefits for a left eye disability on the basis 
of direct service connection, the Board of Veterans' Appeals 
(Board) notes that, as reported above, entitlement to service 
connection for a left eye disability was previously denied by 
the RO.  Accordingly, the veteran's claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. §§ 5108, 7105); 
38 C.F.R. §§ 3.156(a), 20.1103; Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  Accordingly, the Board has 
recharacterized the claim of entitlement to service 
connection for a left eye disability on the basis of whether 
new and material evidence has been submitted to reopen a 
claim therefor.

During the development of the appeal the veteran withdrew the 
claim of entitlement to a total disability rating based on 
individual unemployability from appellate consideration.

Also, the Board notes that following issuance of a separate 
statement of the case in August 2000 on the issue of 
entitlement to an increased evaluation for service-connected 
depressive disorder, the veteran did not perfect his appeal 
by filing a substantive appeal.  Moreover, the subsequent 
statements from the veteran were silent for arguments that 
may be construed as reflecting a substantive appeal.  


In September 2000, the veteran withdrew his request for a 
travel Board hearing at the RO.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Importantly, in reviewing the record the Board recognizes 
that in statements submitted dating through September 2000, 
the veteran alleges that the RO has provided inconsistent and 
poor information regarding the development of his claims.  
Also, he alleges that he has not been provided due process.  
Moreover, in a September 10, 2000 statement, he questions 
whether the RO has a different set of records. 

At this juncture, the Board points out to the veteran that 
there has been a significant change in the law during the 
pendency of his appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Moreover, the Board recognizes that the veteran has recently 
claimed CUE in a June 1968 rating decision in which the RO 
denied service connection for postoperative residuals of left 
eye surgery.  Such issue appears to be inextricably 
intertwined with the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a left eye disability on appeal since a 
favorable decision on the raised issue would have a direct 
bearing on the latter one; and should be adjudicated 
simultaneously.  See Harris v. Derwinski 1 Vet. App. 180 
(1991).  

Significantly, with respect to the veteran's claim of 
entitlement to an increased evaluation for his service-
connected left shoulder disability, the Board notes that he 
has not had an adequate orthopedic examination which 
addresses the extent and degree of severity of its limitation 
of motion, or fully addresses functional loss due to pain on 
use or flare-ups pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  

Accordingly, the case is remanded for further development and 
actions as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may posses additional records 
referable to his treatment for left eye 
and/or left shoulder disabilities.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all pertinent outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his left 
shoulder disability.  The claims file, 
copies of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted. 

The examiner should then determine the 
extent and degree of severity of the 
veteran's left shoulder manifested by 
limitation of motion.  The examiner 
should be requested to report range of 
motion and degrees of arc in all planes 
with an explanation as to what is normal 
range of motion of the shoulder and 
wrist.  All findings and diagnoses should 
be reported in detail.  The examiner must 
identify all orthopedic manifestations of 
the service-connected left shoulder. The 
examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss. The examiner should 
carefully elicit all of the veteran's 
subjective complaints and then offer an 
opinion as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints. It is requested that the 
examiner also provide explicit responses 
to the following questions:

Does the left shoulder disability cause 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
examiner should comment on the severity 
of these manifestations on the ability of 
the veteran to perform average employment 
in the civil occupation.

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the left 
shoulder and, if so, to what extent, and 
the presence and degree of, or absence 
of, any objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left shoulder 
disability.



The examiner should also comment on 
whether there are objective indications 
of the extent of the veteran's pain, such 
as medication he is taking or the type of 
any treatment he is receiving.  The 
examiner should address the criteria in 
38 C.F.R. §§ 4.40, 4.45, 4.59 in his 
descriptive evaluation of the severity of 
the left shoulder disability.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that the all of the 
foregoing requested development has been 
completed to the fullest extent possible.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for the service-
connected left shoulder disability with 
application of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca as noted earlier and 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should also document its 
consideration of the applicability of the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  


5.  The RO should formally adjudicate the 
issue of whether CUE existed in the June 
1968 rating decision whereby the RO 
denied service connection for 
postoperative residuals of left eye 
surgery as it is inextricably intertwined 
with the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection.  
Harris v. Derwinski, 1 Vet. App. 180 
(1991).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001) as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a VA 
examination without good cause shown may adversely affect the 
outcome of his claim  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


